Citation Nr: 0714456	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  99-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.  

2.  Entitlement to service connection for arthritis of the 
left hip.  

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
osteoarthritis of the right and left hips.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

In August 2000, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The case was previously remanded by the Board in November 
2000 and August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his August 2000 Board hearing, the veteran testified that 
he had been found to be disabled by his employer, the United 
States Postal Service (USPS) and by the Social Security 
Administration (SSA).  The file does not include medical 
records from those agencies.  The United States Court of 
Appeals for Veterans Claims (Court) has repeatedly held that 
when VA is on notice that there are SSA records, it must 
obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the SSA for a copy of 
the decision on the veteran's 
disability, as well as a complete copy 
of his SSA medical records.  

2.  After obtaining any necessary 
releases, the AOJ should ask the USPS 
for a copy of the decision on the 
veteran's disability, as well as a 
complete copy of his USPS medical 
records.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




